Exhibit 10.53

English Translation

Technology Support and Utilization Service Agreement

This Technology Development and Utilization Service Agreement (“Agreement”) is
entered into between the following two parties as of August 20, 2008:

 

(1) Beijing Gamease Age Digital Technology Co., Ltd., with registered address of
Room 1197, No.3 Xijing Road, Badachu Hi-Tech Park, Shijingshan District, Beijing
and legal representative Wang Tao (“Party A”); and

 

(2) Beijing AmazGame Age Internet Technology Co., Ltd., with registered address
of Room 1210, No.3 Xijing Road, Badachu Hi-Tech Park, Shijingshan District,
Beijing and legal representative Wang Tao (“Party B”).

WHEREAS:

 

1. Party A is an online game operator established and approved of under the laws
of the People’s Republic of China (“PRC” or “China”).

 

2. Party B is a wholly foreign owned enterprise incorporated under PRC laws and
has extensive experience with online game’s technology development and
technology utilization.

 

3. Since December 1, 2007, Party A has commissioned Party B to provide online
game’s technology development and technology utilization services, and Party B
has agreed to provide Party A such relevant services; the Parties intend to
continue cooperation, and agree to establish a written agreement to formulate
the rights and obligations of both Parties.

NOW, THEREFORE, through friendly negotiations, the parties agree to the
following:

 

1. Definitions

Unless otherwise provided for, the following terms, as used in this Agreement
shall have the meanings set forth below

 

  1.1 “Online Game” refers to Internet online games operated by Party A during
the term of cooperation, including but not limited to Tian Long Ba Bu (“TLBB”)
and Blade Online (“BO”).

 

  1.2 “Online Game Facilities and System” refers to hardware facilities and
software systems purchased by Party A or Party B for use in its online game
business, including but not limited to servers, computers and application
software.

 

  1.3 “Technology Development” refers to the various technology development
services necessary for online games provided by Party B to Party A under this
Agreement, including production of data slice for online games operated by Party
A.



--------------------------------------------------------------------------------

  1.4 “Technology Utilization” refers to the various technology utilization
services necessary for online games provided by Party B to Party under this
Agreement, including the development of various applications software for the
game operation and management platforms operated by Party A.

 

  1.5 “Service Fee” refers to the fees payable by Party A to Party B under
Clause 5.1 of this Agreement for the technology development and technology
utilization services provided by Party B to Party A under Article 3 of this
Agreement.

 

  1.6 “Cooperation Term” refers to the period from December 1, 2007 until Party
B’s operations are terminated, or a written agreement by both parties for early
termination.

 

  1.7 “Prudent Commercial Custom” refers to the recognized standards followed by
enterprises whose business is the same as or similar to Party B’s regarding
security, efficiency, economy, reliability and suggestion of related producers
regarding the operation, maintenance and management of online game’s facilities
and system (which may be revised from time to time).

 

2. Exclusive Commission

Party A hereby appoints Party B as the exclusive and sole provider of technology
development and technology utilization services; Party B accepts the commission
and agrees to provide technology development and technology utilization services
in accordance with the terms and conditions of this Agreement.

 

3. Scope of Technology Development and Technology Utilization Services

 

  3.1 During the cooperation term, Party B shall, in a loyal and efficient
manner, provide to Party A the following online game technology development
services:

 

  3.1.1 Plan development for online games data slice and updates;

 

  3.1.2 Provide periodic update services for online games operated by Party A,
including game patches;

 

  3.1.3 Provide development, testing and operation services of data slice for
online games operated by Party A.

 

  3.2 During the Cooperation Term, Party B shall, in a loyal and efficient
manner, provide to Party A the following online game technology utilization
services:

 

  3.2.1 Party B shall, based on the online game operating needs of Party A,
develop the operation and management platforms necessary for said online game,
such as 3D Accelerator Engines;



--------------------------------------------------------------------------------

  3.2.2 Party B shall ensure Party A purchase of, at its (Party A’s) discretion
, any relevant software products owned by Party B related to online game
operation and management;

 

  3.2.3 Party B shall ensure provision of development services and periodic
updates to the online game operation and management platforms sold to Party A.

 

  3.3 Other Technology Development and Technology Utilization services as
requested by Party A.

 

4. Authorization

 

  4.1 To ensure the efficient provision of Technology Development and Technology
Utilization services by Party B, Party A irrevocably appoints Party B (and any
of its appointees or sub-appointees) as its agent to represent, use the name of,
or in any other manners, at the agent’s discretion act on behalf of Party A:

 

  4.1.1 execute relevant documents or any other documents with third parties
(including supplier and customers);

 

  4.1.2 handle any matters under this Agreement that Party A is liable to do,
but has not done; and

 

  4.1.3 execute all necessary documents and handle all necessary matters to
facilitate Party B’s full exercise of any or all of the rights authorized under
this Agreement.

 

  4.2 If necessary, Party A may, at any time, issue a separate power of attorney
to Party B regarding a certain matter upon Party B’s request at any time.

 

  4.3 Party A shall remain seized on and confirm any matters handled or to be
handled by any agent appointed pursuant to this Agreement.

 

5. Payment and Settlement of Service Fee

 

  5.1 In consideration for the Technology Development and Technology Utilization
services provided to Party A by Party B, Party A shall pay Party B Service Fees
totalling 65% of Party A’s revenue.

The symbol ‘*’ in this exhibit indicates places where information has been
omitted pursuant to a request for confidential treatment and filed separately
with the SEC.



--------------------------------------------------------------------------------

The Parties agree that Party B reserves the right to adjust the Service Fee. If
Party B decides to adjust the aforesaid fee, it shall notify Party A in writing.
Party A shall pay the fee as adjusted for the following months settlement upon
receiving the notice.

 

  5.2 Settlement

Party B shall submit any adjusted fees pursuant to the above provision to Party
A for verification before the 20th day of each month. If necessary, Party A may,
by itself or through engaging a registered accountant, examine fees submitted by
Party B, who shall provide assistance.

 

  5.3 Payment

Party A shall pay Service Fees to the bank account designated by Party B within
30 days after the monthly settlement is verified.

 

  5.4 Deferred Payment

If any of Party A’s payments under this Agreement are delayed, it shall pay
penalties for deferred payment to Party B pursuant to this Agreement. The
penalty shall be 0.04% per day for every day from the payment date until the
date which Party B receives all payment (including the penalties).

 

6. Party A’s Promises

Party A agrees and promises that during the Cooperation Term:

 

  6.1 Party A shall, upon reasonable requests made by Party B from time to time,
allow Party B or persons designated by it to obtain and review financial
reports, financial statement or other material regarding Party A’s financial
status, business and operation;

 

  6.2 Upon request from Party B, Party A shall provide the necessary materials
and information required for the services provided by Party B under this
Agreement and ensure such materials and information are true and accurate;

 

  6.3 Party A shall obtain all government approvals, permits and licenses
related to their projects and other businesses at its own expense and maintain
their full effectiveness;

 

  6.4 If Party A acknowledges any event of default, it shall promptly notify
Party B of the event, and provide Party B with detailed information regarding
any measures to remedy or alleviate the effect of such event and protect Party
B’s interests;

 

  6.5 During the Cooperation Term, Party A shall comply with the terms and
conditions of this Agreement, and shall not cause or permit the operation of its
online game business in any manner which violates PRC laws or regulations;



--------------------------------------------------------------------------------

  6.6 Party A shall pay and clear any due debt and damages, or facilitate the
settlement of said debt;

 

  6.7 Party A shall pay on time any registration fees, taxes, fines, penalties
or interests payable in accordance with the law;

 

  6.8 Party A shall, from time to time, provide Party B with all agreements on
related projects upon Party B’s reasonable requests, and keep them accurate,
complete and updated;

 

  6.9 Without the written consent of Party B, Party A shall not appoint any
third party to provide the services hereunder.

 

  6.10 The Parties agree the meaning of “Party B’s (written) consent” hereunder
means approval by the board of Party B.

 

7. Party B’s Promises

Party B agrees and undertakes during the Cooperation Term:

 

  7.1 Party B shall obtain all government approvals, permits and licenses in
order to provide Technology Development and Technology Utilization services and
keep them fully effective;

 

  7.2 If Party B acknowledges any event of default, it shall promptly notify
Party A of said event and provide Party A with the detailed information
regarding any measures to remedy or alleviate the effect of such event and
protect Party A’s interests;

 

  7.3 During the Cooperation Term, Party B shall comply with the terms and
conditions of this Agreement; and will not provide Technology Development and
Technology Utilization services in any manner which may violate PRC laws or
regulations;

 

  7.4 Party B shall employ sufficient and qualified employees to perform its
duties in providing Technology Development and Technology Utilization services.
Party B shall guarantee its employees will provide services to Party A in a
loyal and efficient manner;

 

  7.5 Party B shall constitute detailed procedure of Technology Development and
Technology Utilization services in accordance with the Prudent Commercial
Custom. Party B shall also establish, record and keep the data and files of
outsourcing Technology Development and Technology Utilization services;

 

  7.6 Party B shall establish and keep accurate, complete and updated records of
the Technology Development and Technology Utilization services it has provided.



--------------------------------------------------------------------------------

8. Tax and Expenses

 

  8.1 Both parties agree each party shall pay taxes incurred by performing this
Agreement in accordance with PRC laws and regulations.

 

  8.2 Both parties shall pay their respective expenses relevant to this
Agreement.

 

9. Representations and Warranties

Each Party represents and warrants to other party that, upon the execution of
this Agreement:

 

  9.1 Said party has all power and authority to execute this Agreement and
perform any obligations hereunder;

 

  9.2 The provisions of this Agreement constitute legal, valid and binding
obligations on said party;

 

  9.3 The execution and performance of this Agreement and its duties hereunder
do not violate or conflict with the terms, provision or condition of its
articles of association, or cause the violation or default of above terms,
provisions or conditions;

 

  9.4 Should any representation, warranty or promise made by one Party to the
other Party be untrue or inaccurate, said Party shall notify the other Party and
upon the reasonable request by the other Party take actions to remedy and
disclose the circumstance to the other Party.

 

10. Indemnification and Limitation of Liability

 

  10.1 Indemnification

 

  10.1.1 Party B shall relieve liability of and indemnify Party A against any
and all losses, damages, expenses, liabilities, litigation, penalties, or any
other relevant expenses, including but not limited to the legal fees or expenses
paid by Party A, arising from any breach of duty by Party B’s employees on
purpose or due to a material mistake.

 

  10.1.2 Party A shall relieve liability of and indemnify Party B against any
and all losses, damages, expenses, liabilities, litigation, penalty, or any
other relevant expenses, including but not limited to the legal fee or expense
paid by Party B, arising from any breach of duty by Party A’s employees on
purpose or due to a material mistake.

 

  10.2 Limitation of Liability

 

  10.1.1 Notwithstanding the provision of Article 10.1.1, during each contract
year, Party B’s liabilities for indemnification under Article 10.1.1 shall be
capped at the actual Service Fees collected from Party B in the year the breach
event is ended.



--------------------------------------------------------------------------------

  10.1.2 Notwithstanding the provision of Article 10.1.2, during each contract
year, Party A’s liabilities for indemnification under Article 10.1.2 shall be
capped at the actual Service Fees collected from Party B in the year the breach
event is ended.

 

11. Breach of Contract

 

  11.1 Both parties shall perform this Agreement in good faith. Unless otherwise
provided herein, any party who breaches the contract shall bear any liabilities
for breach of contract pursuant to this Agreement and any applicable laws; if
more than one party breaches the Agreement, each party shall be responsible for
the liability incurred due to their respective breach. Notwithstanding the above
provision, neither party shall be responsible to the other party for any
indirect loss or damage due to this Agreement.

 

  11.2 Both Parties agree and confirm that for breach occurring during the
Cooperation Term, requiring compensation and performance are all remedies
entitled to the non-defaulting party; the non-defaulting party shall waive the
right to terminate this Agreement due to a breach of contract by defaulting
party in any circumstance during the Cooperation Term.

 

12. Force Majeure

Force majeure under this Agreement refers to the disasters, wars, politic
events, changes in laws, regulations and state policies. If the force majeure
directly influences the performance of this Agreement by either or both parties,
the affected party shall promptly inform the other party and its authorized
appointee of the circumstance of the event, and shall furnish detailed
information on the force majeure, and the reasons for failing to perform fully
or partially this Agreement and as well as the effective certificate issued by
the local notary authority where the force majeure occurs within 15 days. Both
parties will consult with each other to determine the performance, to the extent
affected by the force majeure, of this Agreement and further decide whether the
failure to fully or partially perform this Agreement by the Party affected from
the force majeure is acceptable.

 

13. Termination

 

  13.1 This Agreement may only be terminated under the following circumstances:

 

  13.1.1 The termination of this Agreement is agreed upon by both parties;

 

  13.1.2 The Cooperation Term expires and neither party intends to extend the
Cooperation Term; or

 

  13.1.3 Failure to perform this Agreement due to force majeure.



--------------------------------------------------------------------------------

  13.2 Rights and Obligations of Both Parties upon Termination

 

  13.2.1 If this Agreement is terminated in accordance to Article 13.1.1, rights
and obligations of both parties shall be determined by the termination agreement
entered into by both parties;

 

  13.2.2 If this Agreement is terminated in accordance to Article 13.1.2, both
parties shall settle promptly according to the annual settlement provision under
this Agreement; or

 

  13.2.3 If this Agreement is terminated in accordance to Article 13.1.3, both
parties shall promptly settle according to the annual settlement provision under
this Agreement. Neither party shall be liable to the other party upon settlement
of liability for breach of contract before the occurrence of force majeure is
not waived.

 

14. Governing Law and Dispute Resolution

 

  14.1 This Agreement shall be governed by and construed under the PRC laws
which has been promulgated and is available to the public, but if the
promulgated and available PRC laws have no stipulation for the relevant matters,
general international commercial practice shall be the point of reference.

 

  14.2 Dispute arising out of or related to this Agreement shall be settled
through friendly negotiations.

 

  14.3 Should negotiation fail to settle the dispute within 60 days after one
party notifies the other party of the dispute, either Party may submit the
dispute to the Beijing Arbitration Commission for arbitration in Beijing
according to then applicable arbitration rules. The arbitration decision shall
be final and binding upon all the Parties.

 

15. Notice

Unless otherwise specified, any notifications or correspondences sent by either
Party to the other pursuant to this Agreement shall be written in Chinese and
shall be sent by courier or via facsimile transmission, and shall be
authenticated by courier service correspondence. Notifications, communications
or correspondences pursuant to this Agreement sent by courier, shall be deemed
delivered 7 days after the date of dispatch; facsimile transmission shall be
deemed delivered upon the next day after being sent, and authenticated by a
confirmation of transmission report. All the notifications or correspondences
shall be delivered to the following address, until one party notifies the other
writing about a change of address:

 

        Party A:   

Beijing Gamease Age Digital Technology Co., Ltd.

Address: East Tower, No. 29 Jingyan Hotel, No. 29 Shijingshan Road,

Shijiangshan District, Beijing

Postal Code:100043



--------------------------------------------------------------------------------

        Party B:   

Beijing AmazGame Age Internet Technology Co., Ltd.

Address: East Tower, No. 29 Jingyan Hotel, No. 29 Shijingshan Road,

Shijiangshan District, Beijing

Postal Code:100043

 

16. Miscellaneous

 

  16.1 This Agreement is formalized upon its execution and both Parties agree
and confirm the terms and conditions of this Agreement took effect since
December 1, 2007.

 

  16.2 Any amendment, waiver, cancellation, or termination of any provision of
this Agreement shall be made in writing and becomes effective upon execution by
both Parties.

 

  16.3 Without the written consent of the other Party to this Agreement, no
party shall disclose, use or apply any information relating to any party and/or
this Agreement, including but not limited to the execution and content of this
Agreement. Obligations of confidentiality under this Clause are valid, after the
termination of this Agreement. However, this Clause: (1) is inapplicable when
such materials or information disclosed is to affiliated companies, professional
consultants and its employees. Under this circumstance, disclosure is limited to
persons or entities whose reasonable business necessitates such disclosure or
knowledge; (2) shall not prevent any party from issuing or disclosing such
information in accordance with applicable laws, regulations or relevant rules of
a security exchange.

 

  16.4 This Agreement hereto constitutes the entire agreement between the
Parties with respect to the subject matter of this Agreement, and supersedes any
prior intent, representation or understanding, and shall only be modified on
revised with the written consent of authorized representatives of the Parties.

 

  16.5 To the extent permitted by PRC laws, either Party’s failure to exercise
or delay in exercising of any right under this Agreement shall not be deemed as
a waiver, and any single or partial exercise of any right shall not preclude the
exercise of any other rights.

 

  16.6 All provisions of this Agreement are severable. If any provision of this
Agreement is judged as invalid, illegal or non-enforceable, the validity,
legality and enforceability of the other provisions of this Agreement shall not
be affected or impaired in any way.

 

  16.7 This Agreement is made with 4 original copies, with each party holding 2
copies respectively

 

  16.8 The appendix hereto constitutes an integral part of this Agreement and
has the same legal effect as this Agreement.



--------------------------------------------------------------------------------

(Signature Page)

IN WITNESS THEREFORE, the Parties hereof have caused this Agreement to be
executed as of the date first written above in Beijing, China.

Party A: Beijing Gamease Age Digital Technology Co., Ltd. (SEAL)

Party B: Beijing AmazGame Age Internet Technology Co., Ltd. (SEAL)